This is a review under article 78 of the Civil Practice Act and the related tax law provisions of a determination of the State Tax Commission affirming franchise taxes assessed against petitioner for the years beginning November 1, 1934, to 1938 inclusive, and reducing franchise taxes assessed against it for the years beginning November 1, 1939, to 1941 under article 9-A of the Tax Law. It is the contention of petitioner that it is not liable for franchise taxes because it was organized as a social club under the Membership Corporations Law and because it was not engaged in business. The Tax Commission found that petitioner became subject to the tax when it embarked upon business activities for profit and also that it was engaged in carrying on a business during the tax years. The evidence discloses that petitioner during the years in question was *1062engaged in conducting national championship tennis matches to which the public were invited and for which an admission fee was charged. It erected a concrete stadium accommodating approximately 12,000 spectators. It derived a large profit from its activities. It reported its income to the United States Government upon which Federal income taxes were paid from 1933 on. Petitioner disputed the right of the Federal Government to assess taxes against it but this contention was overruled (West Side Tennis Chib V. Commissioner of Internal Rev., Ill F. 2d 6, certiorari denied; 311 U. S. 674). The evidence sustains the determination in question. Determination confirmed, with $50 costs and disbursements. All concur.